     Case 3:18-cv-01775-JPG Document 37 Filed 10/08/20 Page 1 of 4 Page ID #70




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CHAD R. BENNETT, II, #Y30838,                        )
                                                      )
                 Plaintiff,                           )
                                                      )
 vs.                                                  )   Case No. 18-cv-01775-JPG
                                                      )
 CHUCK McELVAIN,                                      )
                                                      )
                 Defendant.                           )

                    FINDINGS OF FACT AND CONCLUSIONS OF LAW

GILBERT, District Judge:

         The Court held a bench trial via videoconference on Count 1 of this case in Benton, Illinois,

on September 28, 2020. Plaintiff Chad R. Bennett, II, appeared pro se. Defendant Chuck McElvain

was represented by Terence J. Corrigan. In his case in chief, Bennett called himself and Robin Keller

as witnesses. Defendant Chuck McElvain called himself, Brandee Horn, and Christine Asbury as

witnesses.

I.       Background

         Bennett filed this civil rights action pursuant to 42 U.S.C. § 1983 for an excessive force

incident that occurred at Perry County Courthouse on September 30, 2016. Bennett alleges that

he was arrested and placed in handcuffs and shackles at the courthouse on that date. Chuck

McElvain, a Perry County bailiff, escorted Bennett from Perry County Courthouse to Perry County

Jail.   While descending the stairs, Bennett claims that McElvain “purposefully and forcefully

bumped/pushed” him down the stairs. He was taken to a local hospital for treatment of his injuries.

         The following claim was tried:

         Count 1: Excessive force claim against McElvain for pushing Plaintiff down the
         stairs of Perry County Courthouse on or around September 30, 2016.

         McElvain denies intentionally pushing or bumping Bennett and claims that Bennett tripped.

                                                  1
  Case 3:18-cv-01775-JPG Document 37 Filed 10/08/20 Page 2 of 4 Page ID #71




       At the conclusion of Bennett’s case in chief, the Court denied McElvain’s motion for

judgment as a matter of law on Count 1 pursuant to Federal Rule of Civil Procedure 50(a).

       Pursuant to Federal Rule of Civil Procedure 52(a), the Court makes the following relevant

findings of fact and conclusions of law.

II.    Findings of Fact

       The Court finds the following facts by a preponderance of the evidence:

       1.      On September 30, 2016, Bennett was arrested while attending an unrelated hearing

at Perry County Courthouse.

       2.      Following his arraignment, Bennett was handcuffed and placed in restraints in

preparation for his transfer to Perry County Jail.

       3.      Chuck McElvain, a Perry County Sheriff’s Office employee and bailiff, escorted

Bennett from the Perry County Courthouse.

       4.      Video footage of the incident reveals the following: As the two individuals

descended the courthouse stairs, McElvain held onto the back of Bennett’s waist chain. The two

descended the stairs side-by-side. Approximately five steps from the bottom of the staircase,

Bennett lost his footing and fell to the floor below. McElvain initially used his right hand to hold

the banister and his left hand to hold Bennett’s waist chain. However, McElvain lost his grip on

Bennett’s chain and also fell down the stairs. Bennett landed face down on the floor below the

stairs. His mother, Robin Keller, soon came to his side.

       5.      In the moments that followed, McElvain stood up and instructed Plaintiff to remain

still while he arranged for medical attention.

       6.      Bennett was transported by ambulance to Pinckneyville Community Hospital,

where he reported falling down the courthouse stairs while in handcuffs and injuring his face, left



                                                     2
    Case 3:18-cv-01775-JPG Document 37 Filed 10/08/20 Page 3 of 4 Page ID #72




wrist, and left hand. He informed hospital staff that the escorting officer (McElvain) tried to break

his fall by pulling on his waist chain from behind but was unable to hold back his entire weight.

        7.     These findings of fact are supported by the credible testimony of Bennett,

McElvain, Keller, Horn, and Asbury, as well as the video footage of the events leading up to and

including Bennett’s fall down the Perry County Courthouse stairs on September 30, 2016.

III.    Conclusions of Law

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3) for

the excessive force claim in this case brought under 42 U.S.C. § 1983. In order to demonstrate

that he was subjected to excessive force under the Fourth or Fourteenth Amendment,1 a plaintiff

must prove the following elements by a preponderance of the evidence: (1) Defendant McElvain

purposefully and knowingly used unreasonable force against Plaintiff; and (2) Defendant

McElvain acted under color of state law. Kingsley v. Hendrickson, 576 U.S. 389, 396-97 (2015).

Bennett has not presented sufficient evidence to establish the first element of this claim.

        The United States Supreme Court has explained that in cases such as this, there are really

two separate state-of-mind questions. Kingsley, 576 U.S. at 395. The first question concerns the

defendant’s state of mind as it pertains to bringing about “certain physical consequences in the

world.” Id. at 395. As to this series of physical events, a defendant must possess “a purposeful, a

knowing, or possibly a reckless state of mind” because liability for negligently-inflicted harm is

“categorically beneath the threshold of constitutional due process.”          Id. (citing County of

Sacramento v. Lewis, 523 U.S. 833, 849 (1998)). The second question concerns the officer’s state

of mind with respect to “whether his use of force was ‘excessive.’” Id. As it pertains to this



1
  The Fourth Amendment governs excessive force claims brought by arrestees, and the Fourteenth
Amendment Due Process Clause governs claims of excessive force brought by pretrial detainees. However,
the same elements are necessary to establish a claim under both the Fourth and Fourteenth Amendments.

                                                  3
 Case 3:18-cv-01775-JPG Document 37 Filed 10/08/20 Page 4 of 4 Page ID #73




inquiry, an arrestee and/or pretrial detainee must show that the use of force was objectively

unreasonable. Id. at 396-97. Objective reasonableness “turns on ‘the facts and circumstances of

each particular case.’” Id. at 397 (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).

       The video footage of the incident speaks for itself. At the time Bennett fell, McElvain was

escorting him down the stairs. The two were essentially side-by-side. McElvain held Bennett’s

wrist/waist chain. Approximately five steps from the bottom of the stairs, Bennett lost his footing

and fell forward. McElvain extended his left arm and hand as Bennett fell, in an attempt to prevent

the fall. McElvain was unsuccessful in doing so and soon lost his grip. Both men fell down the

stairs. The fall was precipitated by no use of force at all, but rather Bennett’s own slip, trip, and

fall. This case arises from an unfortunate accident. Bennett has failed to carry his burden of proof

under the law. The Court will enter judgment in favor of Defendant McElvain and against Plaintiff

Bennett on Count 1.

IV.    Conclusion

       Bennett has not carried his burden of proving by a preponderance of the evidence that he

is entitled to judgment on Count 1. Accordingly, the Court DIRECTS the Clerk of Court to enter

judgment in favor of the defendant, Chuck McElvain, and against the plaintiff, Chad R. Bennett,

II, on Count 1.

       IT IS SO ORDERED.

       DATED: 10/8/2020
                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 4
